Rae v Stanton Chase of NY (2016 NY Slip Op 04817)





Rae v Stanton Chase of NY


2016 NY Slip Op 04817


Decided on June 16, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 16, 2016

Acosta, J.P., Renwick, Saxe, Richter, Gische, JJ.


1502N 101491/12

[*1] James M. Rae, Plaintiff-Appellant,
vStanton Chase of NY, et al., Defendants, Goodrich Capital, LLC, et al., Defendants-Respondents.


James M. Rae, appellant pro se.
Gary G. Staab LLC, White Plains (Gary G. Staab of counsel), for respondents.

Appeal from order, Supreme Court, New York County (Joan M. Kenney, J.), entered July 29, 2015, which, to the extent appealed from as limited by the briefs, denied plaintiff's motion for leave to amend the complaint to add causes of action for constructive fraud, aiding and abetting fraud, fraud, and negligent misrepresentation, unanimously dismissed as moot, without costs.
Given The dismissal of the action, by order of the motion court entered on April 26, 2016, for failure to prosecute, this appeal is moot.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 16, 2016
CLERK